EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lee Cheng on 04 January 2022.

The application has been amended as follows: 

	in claim 1, the phrase:
--	wherein, the thermoplastic resin is a polyvinyl acetal resin,--
has been inserted after line 6 of claim 1.

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a laminated glass comprising a first glass member, a second glass member, and an interlayer film arranged between the first and second glass members.  The interlayer film comprises a polyvinyl acetal resin and an ultraviolet ray screening agent having a benzotriazole structure.  When the laminated glass is subjected to the first light irradiation test, as set forth in claim 1, no void is generated in an end part of the laminated glass or any void generated is within 1 mm or less inwardly from the end part of the interlayer film in the end part of the laminated glass.  Additionally, when the laminated glass is subjected to the 
	Iwamoto et al. represent the closest prior art.  However, in view of the amendments to the claims and arguments set forth in the reply filed 29 November 2021, the examiner agrees that the prior art of record does not teach laminated glass having an interlayer comprising a polyvinyl acetal resin and benzotriazole ultraviolet ray screening agent wherein the resin at a position of 2 mm inwardly from an end part has a weight average molecular weight of 100,000 or more when subjected to the first light irradiation test.  Moreover, there is nothing in the prior art of record that would motivate one of ordinary skill in the art to ensure that the weight average molecular weight after the irradiation test of the resin 2 mm inward from the end is 100,000 or more.  According to the instant specification (e.g. see paragraph 0045), ensuring that the resin has a weight average molecular weight of 100,000 or more after the light irradiation test provides the interlayer film with increased strength.  This is further illustrated by contrasting Examples 1, 3, and 4 (having polyvinyl acetal resins with Mw of 150,000, 180,000, and 200,000, respectively) with Comparative Example 1 employing a polyvinyl acetal resin with Mw of 60,000 which results in an interlayer that fails to generate no void or only voids within 1 mm or less inwardly from the end part of the laminated glass.  The prior art of record offers nothing that would suggest to one of ordinary skill in the art that weight average molecular weight is a results effective variable impacting void generation within the interlayer after subjected to the first light irradiation test recited in claim 1.


	It is further noted that, while the claims require the interlayer film to contain a polyvinyl acetal resin having a weight average molecular weight of 100,000 or more at a position of 2 mm inwardly from an end part of the laminated glass after being subjected to the first light irradiation test, the interlayer is not precluded from also contain other thermoplastic resins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787